Citation Nr: 0531077	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the T-12 vertebra prior to 
September 26, 2003.  

2.	Entitlement to a current evaluation in excess of 40 
percent for residuals of a fracture of the T-12 
vertebra.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which assigned a 10 percent rating, and no 
more, effective from October 3, 2001, for the veteran's 
service connected back disorder characterized as residuals of 
a fracture of T-12.  

In September 2004 the Board remanded this case to the RO for 
further development.  Subsequent to the completion of this 
development, the RO, in a rating board action of August 2005, 
increased the rating for the veteran's residuals of a 
fracture of T-12 from 10 percent to 40 percent disabling, 
effective September 26, 2003.  

In a written presentation to the Board, the representative 
requested that the effective date of the 10 percent 
evaluation be referred back to the RO for consideration of an 
earlier effective date. The Board has not developed this 
"downstream" issue for consideration. See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction. Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 
511 (1997). Thus, the effective date issue is not in 
appellate status before the Board. We refer it to the RO for 
appropriate action.

FINDINGS OF FACT

1.	Prior to September 26, 2003, the veteran's service 
connected residuals of a fracture of the T-12 vertebra 
resulted in painful limitation of motion in the thoracic 
spine and subjective complaints of intermittent numbness 
in the calves without any neurological pathology noted 
on VA examination.  

2.	On and after September 26, 2003, the residuals of the 
veteran's fracture of the T-12 vertebra resulted in 
forward flexion of 10 degrees in the thoracolumbar spine 
on examination and episodic, non-radiating pain in the 
thoracic spine.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent 
disabling for residuals of a fracture of the T-12 
vertebra prior to September 26, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5291 (2002).  

2.	The criteria for a current evaluation in excess of 40 
percent disabling for residuals of a fracture of the T-
12 vertebra have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5235 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In letters dated in April 2002 and September 2004, the RO 
informed the veteran of the provisions of the VCAA and the 
relevance of this legislation to his current claims. These 
letters, in conjunction with the statement of the case and 
supplemental statement of the case, advised him of the 
evidence needed to substantiate his claim, and of who was 
responsible for obtaining what evidence. In addition, the 
September 2004 notice letter indicated to the veteran the 
need to provide any evidence in his personal possession that 
pertains to the claim or, in other words, that the veteran 
should "give us everything you've got pertaining to your 
claim(s)." 

While the veteran was provided with the required notice after 
the initial adjudication of his claim, delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with a recent VA examination 
pursuant to the earlier Board remand.  This evaluation 
provided a competent medical opinion on the questions 
relevant to the adjudication of the veteran's current claims.  

I.	Factual Basis  

On VA examination in February 2002 the veteran complained of 
intermittent pain in the mid back.  He stated that he could 
not bend over to touch his toes and he reported morning 
stiffness.  The veteran also reported that his legs became 
numb at the calf, usually in the left leg.  This symptom was 
said to occur on exertion or lifting in excess of 50 pounds.  
He was able to walk for half of a mile, but he reported 
episodes in which he would twist his back and experience 
excruciating pain.  

It was noted that the thoracic spine per se had no range of 
motion so evaluation of the lumbar spine was conducted.  On 
evaluation the veteran had 50 degrees of forward flexion 
without pain and extension was 35 degrees without pain.  Left 
lateral bending and right lateral bending were each 35 
degrees and painless.  Popliteal and Achilles reflexes were 
2+ and equal bilaterally.  The Babinski reflex was normal 
with toes turning downward.  Heel and toe walking was 
accomplished bilaterally.  Strength was 5/5 in the feet, 
legs, and toes.  Straight leg raising was to 90 degrees 
without pain in the sitting position and in the lying 
position.  X-rays of the thoracic spine showed normal 
vertebral height and the thoracic disc spaces were 
maintained.  The thoracic pedicles and processes were 
anatomic.  The final diagnoses included intrinsically normal 
thoracic spine, no arthritis noted.  

On a September 2004 VA orthopedic examination the veteran 
reported losing about two weeks every year because of back 
pain.  He said that he had back pain about one week every 
month and estimated his pain to be 5-6/10 in severity.  He 
said that the pain was in the midline and at the thoracic 
spine level.  The pain did not radiate into the buttocks or 
limbs.  He also reported marked stiffness in the back upon 
arising, which could be relieved by a warm shower and 
decreased over the course of the day.  He denied numbness, 
weakness, or bowel and bladder complaints.  He did not use a 
brace.  

Physical evaluation revealed an apparently normal gait.  He 
had forward flexion of 10 degrees and right and left lateral 
flexion was 15 degrees bilaterally.  Backward extension was 5 
degrees.  There was tenderness over the spinous processes 
from approximately T-10 through L-2, primarily over T-11 and 
T-12.  Straight leg raising was positive at approximately 45 
degrees in each leg.  The veteran could stand on his toes and 
heels and could get out of a chair without using his arms.  
No atrophy of the calf or thigh muscles was noted.  The ankle 
jerks were decreased and the knee jerks were normal.  
Sensation was normal and no postural abnormalities were 
reported.  The assessments included chronic lower thoracic 
upper back pain secondary to an old compression fracture, and 
degenerative disc disease involving the thoracic and upper 
lumbar spine.  

II.	Legal Analysis.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

As noted earlier the RO assigned a 10 percent rating for the 
veteran's service connected thoracic spine disability from 
October 3, 2001 to September 26, 2003, under the criteria of 
38 C.F.R. § 4.71(a), 5291which provided such a rating, and no 
more, based on limitation of motion in the thoracic spine.  
The veteran has argued that, prior to September 26, 2003, his 
thoracic spine disability should be evaluated under the 
criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5295.  
Ratings authorized by this diagnostic code, which concern 
lumbosacral strain, include 10 percent when there is 
characteristic pain on motion, 20 percent evaluation when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, and a maximum 40 percent evaluation when there is 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Prior to September 26, 2003, the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5285 were the rating criteria for 
residuals of a fractured vertebra. Diagnostic Code 5285 
provides that residuals of a fractured vertebra without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), warrant a 60 percent rating. Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body. Diagnostic Code 5285.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine. The amendment is 
effective September 26, 2003.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects. VAOPGCPREC 7-2003. Thus, if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there is unfavorable 
ankylosis of the entire spine. A 50 percent rating is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine. A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
pine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).

The veteran's service connected low back disability also 
involves disc disease in the thoracolumbar spine. VA 
promulgated new regulations amending the rating criteria for 
intervertebral disc syndrome, effective September 23, 2002. 
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (2003 & 2004)). Under the regulations 
applicable prior to September 23, 2002, slight symptoms of 
intervertebral disc disease warrant a 10 percent rating.  
Moderate symptoms of intervertebral disc disease warranted a 
20 percent rating.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation. A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Under the revised criteria effective on and subsequent to 
September 23, 2002, VA is to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrants a 40 percent rating. With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted. Note 2 of the revised criteria requires that 
neurological manifestations be rated separately under the 
most appropriate neurologic rating codes. Note 3 requires 
that if symptoms of intervertebral disc syndrome clearly and 
distinctly effect more than one spinal segment, each segment 
involved is to be evaluated on the basis of chronic 
orthopedic and neurological manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

In regard to the issue of entitlement to an evaluation in 
excess of 10 percent for the veteran's service connected low 
back disability prior to September 26, 2003, the Board notes 
that the current evaluation is based on the criteria of 
38 C.F.R. § 4.71(a), Diagnostic Code 5291 for limitation of 
the dorsal spine.  The evidence of record does not indicate 
that the veteran's T-12 vertebra involves his spinal cord in 
any way or that the vertebra in question is deformed to any 
degree.  Therefore, an evaluation in excess of the 10 percent 
in effect for the veteran's spinal disability prior to 
September 26, 2003, would not be warranted under Diagnostic 
Code 5285.  

The veteran has contended, however, that an evaluation in 
excess of 10 percent for his back disorder would be warranted 
during the period in question under the criteria of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295.  The Board must disagree.  
The clinical record does not show that prior to September 26, 
2003, the veteran experienced any of the symptomatology that 
would entitle him to an increased rating under the criteria 
of this diagnostic code. The record does not demonstrate the 
existence of muscle spasm in the relevant spinal segment, nor 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  The provisions 
of this diagnostic code would have warranted no more than the 
currently assigned 10 percent rating for the veteran's back 
disability based on painful motion in the dorsal spine.  

Moreover, the evidence of record does not show that prior to 
September 26, 2003, an evaluation in excess of 10 percent for 
the veteran's back disability could be assigned under either 
the new or old criteria for intervertebral disc disease.  The 
record does not demonstrate that the veteran experienced any 
incapacitating episodes due to his back disability during 
this period and also does not demonstrate the existence of 
any significant neurological pathology attributable to the 
veteran's back disability.  Furthermore, the evidence of 
record does not demonstrate that the veteran's back 
symptomatology prior to September 26, 2003, equated to more 
than slight symptoms of intervertebral disc disease.  

In view of the above, it is apparent that the veteran's 
service connected back disability was appropriately rated as 
10 percent disabling prior to September 26, 2003.  

Regarding the issue of entitlement to a current evaluation in 
excess of 40 percent for the veteran's spinal disability, the 
Board notes that while the veteran does have considerable 
limitation of motion of his thoracolumbar spine, the evidence 
also clearly indicates that that relevant spinal segments are 
not ankylosed. Absent ankylosis, 40 percent is the maximum 
rating for such limitation of motion under the old Diagnostic 
Codes 5292 and 5295, or under the new General Rating Formula 
for Diseases and Injuries of the Spine.  

The evidence of record also does not show disc disease of the 
low back that equates to pronounced intervertebral disc 
syndrome under the old provisions of Diagnostic Code 5293.  
Moreover, the evidence also does not justify an evaluation in 
excess of 40 percent under the new criteria for evaluating 
intervertebral disc syndrome since no periods of doctor 
prescribed bed rest have been reported, and no other 
significant neurologic impairment has been shown.

Because the veteran is in receipt of the maximum rating for 
limitation of motion, and there is no evidence of neurologic 
impairment or ankylosis, the Board concludes that the weight 
of the evidence is against the grant of a current rating in 
excess of 40 percent for the veteran's service connected back 
disability.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the T-12 vertebra prior to 
September 26, 2003, is denied. 

Entitlement to a current valuation in excess of 40 percent 
for residuals of a fracture of the T-12 vertebra is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


